Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2021 has been entered.
 
Claim Status
Applicant’s specification amendments, claim amendments and arguments in the response filed 16 March 2021 are acknowledged. 
Claims 19 & 22-38 are pending. 
Claims 1-18, 20 & 21 are cancelled.
Claims 19, 22, 33 & 36 are amended. 
No claims are withdrawn. 
Claims 19 & 22-38 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
 

Examination on the merits is extended to the extent of the following species:
one amino functional silicone-bis(C13-15 alkoxy) PG-amodimethicone;
nonionic silicone polymer-divinyldimethicone/dimethicone copolymer;
one ampholytic polymer-polyquaternium-53;
at least one cationic surfactant- dipalmitoylethylhydroxyethylmonium methosulfate, behentrimonium chloride, and cetrimonium chloride;
 At least non-silicone fatty compound- cetyl esters, cetyl alcohol, C14-15 alcohols, cetearyl alcohol, isotridecyl alcohol and myristyl alcohol;
At least one nonionic surfactant- C12-C13 Pareth-3 and C12-C13 Pareth-23; 
Thickening agent- present: hydroxyethylcellulose; 
At least one water-soluble solvent- isopropyl alcohol and glycerin;
-and-
At least one additional component- water, preservatives, pH adjuster and fragrance.
 
Withdrawn Objections/Rejections
The objection to the specification is withdrawn due to amendments which correct the misspelled word, “arachidamidoethydimethylamine.” Applicant has also deleted several sentences which contain the undefined trademarks. Specifically, “[s]uch compounds are, for example, sold under the names DEHYQUARTTM (surfactant) by the company BASF, STEPANQUATTM (surfactant) by the company Stepan, NOXAMIUM TM (surfactant) by company Ceca or REWOQUAT WE 18TM (surfactant) by the company EvonikTM).  
The objection to claim 19 is withdrawn due to an amendment that corrects an improperly conjugated transitional phrase.

The objection to claim 36 is withdrawn due to an amendment which corrects redundant limitations.
The rejection of claim 36 under 35 U.S.C. 112(b) is withdrawn due to cancellation of the indefinite term, “derivatives.”

New & Maintained Objections/Rejections
Claim Objections
Claim 27 is objected to because of the following informalities: “0.1” has an extra space between the decimal and the numeral “1” in line 2.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 & 22-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains This is a new matter rejection.
Amended claim 19 recites a method including the steps of “applying a hair conditioning composition to the hair; optionally rinsing the hair conditioning composition from the hair; within about 10 minutes after applying the hair conditioning composition to the hair and optionally rinsing the hair conditioning composition from the hair, cleansing the hair with a shampoo…” (emphasis added). The reply filed 16 March 2021 does not state where support for the amendment may be found.  Page 56 of the disclosure states “[t]he conditioning compositions may be applied to keratinous substrates, such as10 the hair, and subsequently rinsed off. In various embodiments, the compositions comprise hair care compositions for conditioning the hair, and in various embodiments the hair care composition will traditionally be rinsed off the hair within a short period of time after application to the hair, such as a period of time up to about 10 minutes, up to about 5 minutes, or up to about 2 minutes after application to the hair” (emphasis added). No disclosure of cleansing the hair with a shampoo within 10 minutes of applying the hair conditioning composition without rinsing appears to be contemplated. The claim amendments change the scope of the disclosure; thereby, constituting new matter.
Claims 22-38 are rejected under 35 USC 112(a)-New Matter because they ultimately depend from claim 19.






(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 27, 28, 31, 34 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the total amount of the amino functional silicone(s) in the hair conditioning composition is about… based on the total weight" in lines 1-3.  There is insufficient antecedent basis for these limitations in the claim.
Applicant may wish to consider whether an amendment to recite “wherein the at least one amino functional silicone(s) in the hair conditioning composition is present in an amount of about 0.1 to about 10 wt.% of the hair conditioning composition” would obviate the rejection and be a more succinct recitation of the claimed invention.

Claim 27 recites the limitation "wherein the total amount of the nonionic silicone polymer(s) in the hair conditioning composition is about… based on the total weight" in lines 1-3.  There is insufficient antecedent basis for these limitations in the claim.
Applicant may wish to consider whether an amendment to recite “wherein the at least one nonionic silicone polymer(s) in the hair conditioning composition is present in an amount of 0.1 to about 10 wt.% of the hair conditioning composition” would obviate the rejection and be a more succinct recitation of the claimed invention.
28 recites the limitation "wherein the cationic charge density of the at least one ampholytic polymer ranges from…" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Applicant may wish to consider whether an amendment to recite “wherein the at least one ampholytic polymer has a cationic charge density ranging from greater than 1 meq/g to about 3.5 meq/g” would obviate the rejection.

Claim 31 recites the limitation "wherein the total amount of the ampholytic polymer(s) in the hair conditioning composition is about… based on the total weight" in lines 1-3.  There is insufficient antecedent basis for these limitations in the claim.
Applicant may wish to consider whether an amendment to recite “wherein the at least one ampholytic polymer(s) are present in an amount of 0.01 to about 7 wt.% of the hair conditioning composition” would obviate the rejection and be a more succinct recitation of the claimed invention.

Claim 34 recites the limitation "wherein the total amount of the cationic surfactant(s) in the hair conditioning composition is about… based on the total weight" in lines 1-3.  There is insufficient antecedent basis for these limitations in the claim.
Applicant may wish to consider whether an amendment to recite “wherein the at least one cationic surfactant(s) are present in an amount of about 0.01 to about 10 wt.%, of the hair conditioning composition” would obviate the rejection and be a more succinct recitation of the claimed invention.

wherein the total amount of the non-silicone fatty compound(s) is about… based on the total weight" in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.
Applicant may wish to consider whether an amendment to recite “wherein the at least one non-silicone fatty compound(s) are present in an amount of about 0.1 to about 15 wt.% of the hair conditioning composition” would obviate the rejection and be a more succinct recitation of the claimed invention.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 19 & 22-38 stand rejected under 35 U.S.C. 103 as being unpatentable over Molenda (US 2011/0165103; previously cited), Salvador (US 2004/0115155; previously cited), Walker (US 2016/0175209; previously cited), Bourdin (FR 2999077; 2014; previously cited) and Parsons (Published: 03/14/2016; previously cited).
*Note: All references refer to the English language translation.
Claim Interpretation: Claim 19 recites “optionally rinsing the hair conditioning composition from the hair…the hair conditioning composition comprising…optionally, at least one cationic surfactant; optionally, at least one non-silicone fatty compound”.  Claim 20 also recites optional method steps. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111.04). 

With regard to claims 19 & 22-38, and the elected species, Molenda teaches an aqueous conditioning composition for hair (abstract). Molenda teaches the inventive composition is applied to hair and is optionally rinsed off from hair after a processing time of 1 to 30 min (i.e. rinsing within 10 minutes; [0012]). Molenda teaches the inventive composition comprises an aqueous emulsion of divinyldimethicone/dimethicone copolymer, in an amount of 0.01 to 10% by weight, which conditions damaged and healthy hair excellently homogeneously so that hair becomes combabale [sic], has shine, elasticity, volume, body and manageable ([0009] & [0017]). Molenda teaches the aqueous emulsion of divinyldimethicone/dimethicone copolymer comprises C12-13 Pareth-23 and C12-13 Pareth-3 as non-ionic emulsifiers and is sold under the trade name Dow Corning HMW 2220 [0018]. Molenda teaches the conditioning composition used in the method comprises at least one cationic polymer as conditioning agent which may be polyquaternium-53 in an amount of 0.01-10% by weight calculated to the total composition ([0023] & [0031]). Molenda teaches the conditioning composition used in the method comprises one or more cationic surfactant(s) which may be behentrimonium chloride and cetyltrimethyl ammonium chloride in an amount of 0.01-10% by weight (i.e. cetrimonium chloride; [0028], [0029] & [0031]). Molenda teaches the composition used in the method comprises additionally at least one C8-24 fatty alcohol which include myristyl alcohol, cetearyl alcohol, and cetyl alcohol in an amount which is less than usually 20% by weight ([0080]). Molenda teaches the composition used in the method contains water, nonionic conditioning agents which may be glycerin, organic solvents which may be isopropanol, preservatives, fragrance, salts including 
Molenda does not teach inclusion of bis(C13-15 alkoxy) PG-amodimethicone and its amount, dipalmitoylethylhydroxyethylmonium methosulfate, cetyl esters, C15 alcohols, isotridecyl alcohol and hydroxyethylcellulose or the method step of “after applying the hair conditioning composition to the hair and optionally rinsing the hair conditioning composition from the hair, cleansing the hair with a shampoo…”
In the same field of invention, Salvador teaches a hair conditioning composition which comprises about 0.01% to about 10% of a silicone compound being a hydrophilic silicone [0043]. Salvador teaches Bis (C13-C15 Alkoxy) PG Amodimethicone as a commercially available hydrophilic silicone for use in the hair conditioner as a silicone conditioning agent ([0100], [0105] & [0108]). Salvador teaches the combination of a high melting fatty compound, together with a cationic surfactant and an aqueous carrier, provides a gel matrix which is suitable for providing various conditioning benefits such as slippery and slick feel on wet hair, and softness, moisturized feel, and fly-away control on dry hair ([0086]). Salvador teaches inclusion of cetyl stearate and cetyl palmitate (i.e. cetyl esters) as the high melting point fatty compounds 
In the same field of invention, Walker teaches a high conditioning composition comprising from about 0.1% to about 20% of a lipid being one or more unsaturated fatty materials selected from a group consisting of an unsaturated fatty acid; an unsaturated fatty alcohol; an unsaturated amine; an unsaturated amide; and an unsaturated phospholipid (abstract). Walker teaches inclusion of about 0.05% to 20% of a lipid enhancing agent which may be tridecyl alcohol (1-tridecanol, tridecanol, isotridecanol/isotridecyl alcohol), myristyl alcohol (1-tetradecanol), pentadecyl alcohol (1-pentadecanol, pentadecanol; i.e. c15 alcohol), cetyl alcohol, stearyl alcohol and cetearyl alcohol ([0031] & Examples). Walker teaches “lipid enhancing agent" is a material which further improves upon the hair fiber benefit provided by the lipid such as decreased combing ([0024]).
In the same field of invention, Bourdin teaches compositions which are hair compositions which are preferably conditioners (pg. 10). Bourdin teaches the surfactants for use in the composition include more particularly from behenyltrimethylammonium chloride, cetyltrimethylammonium chloride, and dipalmitoylethylhydroxyethylammonium methosulphate in an amount between 0.01 and 30% by weight (pg. 4; claims 6 & 7).
Parsons teaches the internet's current favorite hair hack is the “Reverse Wash System” (pg. 2). It's actually a method to achieve more voluminous hair by applying conditioner before shampoo (pg. 2). Parsons teaches the Reverse Wash System is very simple (pg. 3). “1 Apply conditioner to wet hair. Let it soak in for a minute or more. Rinse! 2 Shampoo as you would 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 


With regard to the recited amounts of Bis (C13-C15 Alkoxy) PG Amodimethicone/ aminofunctional silicone, divinyldimethicone/dimethicone copolymer/nonionic silicone polymer, polyquaternium-53/ampholytic polymer, cationic surfactant, and fatty alcohol/non-silicone fatty compound, the combined teachings Molenda, Salvador, Walker and Bourdin suggest the parameters with amounts that overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant argues the Molenda, Salvador, Walker, Bourdin, and Parsons references individually (reply, pg. 8-16).
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Parsons teaches the reverse wash routine using shampoos and conditioners that the artisan of ordinary skill already have on hand. Molenda teaches a hair conditioning composition comprising the elected species of nonionic silicone polymer (i.e. divinyldimethicone/dimethicone copolymer, ampholytic polymer (i.e. polyquaternium-53), at least one cationic surfactant (i.e. behentrimonium chloride and cetrimonium chloride), at least one non-silicone fatty compound (i.e. cetyl alcohol, cetearyl alcohol, myristyl alcohol), solvent 12-C13 Pareth-3 and C12-C13 Pareth-23), and additional components (i.e. water, preservatives, fragrance, and pH adjusting agents). Salvador, Walker and Bourdin teach the elected species of one amino functional silicone (i.e. bis (C13-15 alkoxy) PG-amodimethicone) and its amount, the cationic surfactant (i.e. dipalmitoylethylhydroxyethylmonium methosulfate), non-silicone fatty compound (i.e. isotridecyl alcohol; cetyl esters, C15 alcohols) and thickening agent (i.e. hydroxyethylcellulose), their inclusion in hair conditioning compositions and their purpose/desirability for inclusion in hair conditioners.

Applicant argues the rejection should be withdrawn because it is in contradiction to accepted wisdom and lacks predictability (reply, pg. 8). Applicant argues it is customary in the art to use conditioners after shampooing the hair and Parsons teaches that accepted wisdom requires conditioners be used after shampooing hair (reply, pg. 9). Applicant further argues Parsons warns against proceeding against accepted wisdom in the art; Parsons uses conditioner/- shampoo combination that is specifically designed for use in a reverse-wash method while the conditioners of Molenda, Salvador, Walker and Bourdin are not designed for reverse washing (reply, pg. 9, 10 & 16).  Applicant also argues the title of the Parsons article communicates unpredictability, even when using conditioners and shampoos were specifically designed and marketed for use in a reverse-wash, because the title indicates skepticism by asking "Does The Reverse Hair Washing Method Really Work?" (reply, pg. 10).
Applicant’s argument is not persuasive. With regard to Applicant’s argument that the rejection based upon conditioning hair prior to shampooing is a contradiction to accepted wisdom in the art, Parson teaches the ordinary skilled artisan at the time of filing knew the 
With regard to the arguments that Parsons warns against proceeding against accepted wisdom in the art, communicates unpredictability in the art by using a conditioner/shampoo combination that is specifically designed for use in a reverse-wash method, and having a skeptical title, Applicant is not considering the teachings of Parsons in their entirety.  Parsons does not communicate unpredictability, and after conveying her experience with the Reverse Wash System, indicates the method produces favorable results.  Specifically, Parson’s teaches the Reverse Wash System (i.e. a method of applying conditioner before you shampoo) is the internet’s current favorite hack and that no expensive “hair gadgets and potions” are necessary (emphasis added; pg. 2). Parsons further teaches to the consumer “you already have everything you need” (i.e. conditioner and shampoo; emphasis added; pg. 3).  Parsons further directs the reader to try the Reverse Wash System, and does so without stipulating that the products must be specifically designed for reverse washing. “Now get out there, take a shower backwards, and report back!” (reply, pg. 16). Thereby, Parsons teaches the method does not require a conditioner/-shampoo combination that is specifically designed for use in a reverse-wash method.  The results are reasonably predictable because no special “potions” are required and the common reader “already [has] everything [they] need” (i.e. whatever shampoo and conditioner formulations the multitude of consumers have on-hand), Parsons recommends the reverse washing method to others, and directs the reader to try the reverse washing method (pg. 16). Absolute predictability is not a necessary prerequisite to a case of obviousness (MPEP 2145). Id. at 1364, 83 USPQ2d at 1304.(MPEP 2145).  
With particular regard to the argument that Parsons warns against the Reverse Wash System, contrary Applicant’s assertions, Parsons finds the method favorable and excitedly recommends it. “I would recommend the Reverse Wash System to anyone seeking to effortlessly increase their hair’s volume. I actually couldn't wait to recommend the system to all of my fine and limp haired friends… I'm also proof that it's an equally great technique for those rocking thick hair. I definitely encourage anyone reading to try out the reverse wash method for themselves” (pg. 16). While Parsons does state “*Warning: Not all shampoo and conditioners are created for this purpose. You're best off using a system that's designed to work in reverse” (emphasis added; pg. 2).  Parsons reiterates “[a]nd while you already have everything you need, it's recommended to use a shampoo-conditioner combo that's specifically formulated for this purpose” (emphasis added; pg. 3). Parsons also teaches that no expensive hair gadgets and potions are necessary. The ordinary skilled artisan, when taking Parsons’ teachings in their entirety, would recognize that the method may be practiced with traditional shampoo and conditioners because Parsons does not disparage use of traditional shampoos and conditioners. She only states that one is “best off using a system that’s designed to work in reverse” (emphasis added; reply, pg. 2). “The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). The system disclosed by Parsons that is designed In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).

In arguing secondary considerations, Applicant argues the conditioners of Molenda, Salvador, Walker and Bourdin are traditional conditioners and are not the closest prior art (reply, pg. 16).  Applicant argues the closest prior art is a “reverse-wash routine with a commercial benchmark conditioner for use in a reverse-wash routine” (i.e. Table 2-Comparative Commercial Reverse Wash Conditioner; reply, pg. 11). Applicant argues the inventive features of conditioner used in their method is “[t]he conditioners of the instant case, however, which include a unique combination of at least two silicones and an ampholytic polymer, facilitate durable conditioning effects that withstand subsequent shampooing” (emphasis added, reply, pg. 8).
This is not persuasive. Table 2 Comparative Commercial Reverse Wash Conditioner is disclosed by Applicant to consist of:
    PNG
    media_image1.png
    304
    323
    media_image1.png
    Greyscale
. 
amino functional silicone (i.e. amodimethicone), nonionic silicone polymer (i.e. dimethicone), at least one cationic surfactant (i.e. cetrimonium chloride and behentrimonium chloride) and at least one non-silicone fatty compound (i.e. cetearyl alcohol). In other words, Table 2-Comparative Commercial Reverse Wash Conditioner lacks an ampholytic polymer which Applicant’s representative argues is an inventive feature of their composition.  Molenda’s inventive conditioner comprises nonionic silicone polymer (i.e. dimethicone), a second nonionic silicone polymer (i.e. divinyldimethicone/dimethicone copolymer; elected species), ampholytic polymer (i.e.polyquaternium-53, elected species), at least one cationic surfactant (i.e. cetrimonium chloride and behentrimonium chloride, elected species) and at least one non-silicone fatty compound (i.e. cetearyl alcohol and cetyl alcohol, elected species; Molenda -[0018], ([0023],  [0028], [0029], [0031 & ([0080]).  In other words, Molenda’s composition comprises “a unique combination of at least two silicones and an ampholytic polymer” (i.e. dimethicone, divinyldimethicone/dimethicone copolymer, and polyquaternium-53) as argued by Applicant, contains the inventive feature of an ampholytic polymer, and is the closest prior art.

Applicant argues secondary considerations (reply, pg. 12-16). Applicant compared the reverse wash hair conditioner of Example 1 and a comparative commercial reverse wash conditioner in a reverse wash routine against “a usual shampoo and conditioner used in a conventional shampoo-conditioner routine” (reply, pg. 12-16).  Applicant compared the reverse wash routine and the commercial reverse wash conditioner in a home use test with 11 volunteers over the course of a week who evaluated these tests against their regular routine (reply, pg. 12 & 13). Applicant explains their data in that if a participant rated an evaluated hair characteristic at least 0.3 higher than their usual routine, it is denoted with an up-arrow; if the hair characteristic 
	Applicant also performed comparison of the Inventive Formula (Table 1) and the Comparative Formula (Table 2) on the hair of the heads of 10 human panelists having a fine hair diameter, lightly sensitized, and medium to long hair length  in a salon by expert hair stylists (reply, pg. 15). The panelists had the inventive conditioner placed on one half of their head and the comparative commercial conditioner placed on the other half (reply, pg. 15). The hair was rinsed. Applicant states the “Inventive Formula rated slightly higher for ease of detangling, with a tendency to also be easier to comb and pass fingers through; on dry hair, the Inventive Formula continued to trend higher for ease of combing. The amount of weight is significantly lower on wet hair for the Inventive Formula. Dry hair performance have equal ratings especially for attributes pertaining to volume and trending slightly higher for dry combing” (emphasis added, reply, pg. 15). Applicant argues “the inventive conditioning composition as used in a reverse wash routine provided equivalent or better performance in key conditioning attributes compared to the comparative product, even after the shampooing and rinsing steps” (emphasis added, reply, pg. 15). Applicant further alleges “the negative effects of heavy coating or a coated feel to the hair which are imparted by conditioners (especially silicone-containing conditioners) used 
	Applicant’s argument is not persuasive. First the proffered data is not commensurate in scope with the claims. Claim 19 is generic while the inventive formulation used the inventive method contains singular regents used in a single amount. Due to this, Applicant also has not shown the improved results over the entire recited genera. With Applicant’s allegation that improvement of the inventive reverse wash routine over the commercial reverse wash routine and the volunteers’ own routines as being surprising, Applicant fails to state why the improvement is surprising for the improved hair characteristics.  Applicant also discusses trends, tendencies, equivalency, and improvements/”better” in the data set but does not disclose whether these trends, tendencies, equivalency, and improvements are significant or what they mean. "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
 With regard to Applicant’s allegation that the inventive formulation and method minimize the negative effects of heavy coating or a coated feel to the hair which are imparted by conditioners (especially silicone-containing conditioners) used according to traditional or conventional routines can be minimized, the examiner notes that the parameters of “heavy coating” or “coated feel” are not listed in the proffered data. Further, it is unknown which conditioners were used by the volunteers in their conventional, personal routines and whether these conditioners contained the inventive feature of at least two silicones in combination with an ampholytic polymer. Also, the observed results may not be reproducible as when the pool of volunteers changes, so does their personal conditioners which are unknown formulations.  Lastly, Applicant did not compare their inventive formulation in their inventive method against the closest prior art which is 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619       

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619